Citation Nr: 1115938	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  10-18 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 40 percent disabling, on the basis of orthopedic impairment.  

2.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 40 percent disabling, on the basis of neurologic impairment.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant 
ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, denied entitlement to an increased rating in excess of 40 percent for low back syndrome with degenerative disc disease at L5-S1.

The Veteran and his spouse provided testimony before a Decision Review Officer at the RO in July 2010.  The Veteran provided testimony before the undersigned during a videoconference hearing in February 2011.  Transcripts of both hearings are of record.  

The issue of entitlement to an increased rating for neurologic impairment due to a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's lumbar spine disability is manifested by forward flexion to 30 degrees without unfavorable ankylosis of the entire thoracolumbar spine or doctor prescribed bedrest for incapacitating episodes having a total duration of at least six weeks during the past twelve months





CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for orthopedic impairment due to a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5242, 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

For increased-compensation claims, VA must notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.   However, the Court of Appeals for the Federal Circuit (Federal Circuit) vacated that portion of the lower court decision that required notification of alternate diagnostic codes or potential daily life evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir., 2009).

In a letter issued in April 2009, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for increased rating.  The letter also informed the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule, was provided the applicable rating criteria, and was given examples of the evidence he could submit.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  Additionally, the Veteran was provided proper VA examinations in April 2009 and September 2010 for his orthopedic disability.
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Increased Rating-Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Lumbar Spine Disability-Orthopedic Impairment

The Veteran submitted a claim for an increased rating in March 2009 based on a worsening of symptomatology.  The relevant focus for adjudicating the Veteran's claim is the period beginning March 2008, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2010).  

In this case, the Veteran's lumbar spine disability has been evaluated as 40 percent disabling under Diagnostic Codes 5237 and 5243.

Under the formula for rating spine disorders (Diagnostic Codes 5235-5242), a 40 percent evaluation is provided where forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  

Unfavorable ankylosis is a condition where the entire thoracolumbar spine is held in flexion or extension and the condition results in one or more additional symptoms listed in the rating criteria.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine, Note (5) (2010).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  These criteria are an alternative to rating on the basis of orthopedic and neurologic manifestations under the General Formula for Diseases and Injuries of the Spine, and a rating is assigned on the basis of which method results in the higher rating.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2) (2010).

In other words, under these criteria, the Veteran is potentially entitled to an increased evaluation on two bases: unfavorable ankylosis of the entire thoracolumbar spine or doctor prescribed bedrest for incapacitating episodes having a total duration of at least six weeks during the past twelve months

In making these determinations, the Board has considered the findings from the April 2009 and September 2010 VA examinations, as well as his reports of outpatient treatment and the Veteran's statements.  A review of the cited evidence shows no indication whatsoever that the spine has been fixed in extension or flexion at any time during the appeal period.  On examinations and during outpatient treatment, the Veteran has demonstrated an ability to move the spine.  

There have also been no periods of doctor-prescribed bedrest (e.g., incapacitating episodes) having a total duration of at least six weeks during the past twelve months resulting from the service-connected spine disability.  

The April 2009 and September 2010 VA examiners specifically found that there was no ankylosis of the thoracolumbar spine.  The VA examination reports and treatment records are negative for any doctor prescribed bedrest and the Veteran specifically testified during the Board hearing that he had not been prescribed bedrest.  Consequently, there is no basis for an increase for the underlying disability.  Moreover, given the absence of such findings during the entire pendency of this appeal, there is no basis for a "staged" rating in this case because the severity has been essentially consistent in terms of the applicable diagnostic criteria.  

Overall, there exists no basis under the schedular criteria for an increased rating in excess of 40 percent for orthopedic impairment due to service connected degenerative disc disease of the lumbar spine, and the Veteran's claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.  

In a March 2009 claim, the Veteran included the issue of entitlement to a total rating based on individual unemployability (TDIU).  In May 2009, the RO denied entitlement to this benefit.  In a June 2009 notice of disagreement, the Veteran withdrew his expressed claim for TDIU.  Nevertheless, a claim for a total disability evaluation due to individual unemployability (TDIU) is implicitly raised whenever a Veteran presents cogent evidence of unemployability and seeks to obtain a higher disability rating, regardless of whether the Veteran specifically states that he is seeking TDIU benefits.  Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009).  As entitlement to TDIU is intertwined with the issue of an increased rating for neurological disorders addressed in the Remand section below, the Board will defer a decision on this issue pending further development.  


ORDER

An increased rating in excess of 40 percent for a lumbar spine disability based on orthopedic impairment is denied.  






REMAND

The Veteran has reported symptoms potentially indicative of neurologic impairment related to his service-connected lumbar spine disability.  During the September 2010 VA examination and the February 2011 Board hearing, the Veteran reported numbness and tingling in his lower extremities.  

A September 2004 VA examination, conducted prior to the current appeal, indicated that the Veteran should be scheduled for magnetic resonance imagining (MRI).  However, notation in the claims file shows that the Veteran could not undergo the MRI due to claustrophobia.  

The April 2009 and September 2010 VA examiners conducted a physical examination, including various physical maneuvers used to test neurologic functioning.  However, diagnostic testing commonly used to determine neurologic impairment, such as electromyography (EMG) was not performed.  

Therefore, a remand is necessary to obtain a VA neurological examination in order to determine the nature and etiology of the Veteran's current neurologic symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurologic examination to determine the extent and severity of any neurologic disability associated with the service-connected lumbar spine disability.  The examiner should review the claims folder and indicate that such a review was completed.  All indicated testing, including EMG testing should be conducted.

The examiner should report all neurologic impairment resulting from the service-connected lumbar spine disability.  The examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  

In terms of sciatic nerve impairment, the examiner should also stated whether the foot dangles and drops, whether there is active movement possible of the muscles below the knee or whether flexion of the knee is weakened or lost.  

The examiner should comment as to whether there is marked muscle atrophy.  

If there is neurologic impairment of the lower extremities that is not related to the service connected back disability, the examiner should so report.  The rationale for all opinions expressed should also be provided.

Request that the examiner comment on the impairment imposed by all aspects of the lumbar spine disorder and provide an opinion whether the Veteran is capable of activities necessary for substantially gainful employment.  

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

3.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


